Motion for Rehearing

In their motion for rehearing, or in the alternative to transfer to the Supreme Court, the appellants fault us and the trial court because the latter’s decree was silent as to other realty which was described in appellants’ petition. Consequently, appellants say, all of the issues between the parties were not disposed of by the trial court’s decree or by our opinion.
The transcript shows that when the case came on for trial the parties stipulated that only one tract described in the petition was in dispute. Appellants’ evidence was limited to the stipulated tract and respondent’s evidence was directed to the stipulated tract and a tract described in their counterclaim.
In view of the express stipulation and evidence, the trial court’s judgment ruled the issue between the parties.
Appellants’ motion for rehearing or transfer is therefore denied.